FILED
                                                                                              Mar 08, 2021
                                                                                              03:51 PM(CT)
                                                                                           TENNESSEE COURT OF
                                                                                          WORKERS' COMPENSATION
                                                                                                 CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                             AT MEMPHIS

    CARLETTAS MCBRIDE,                                  )     Docket No. 2018-08-0204
             Employee,                                  )
    v.                                                  )
    PEOPLEASE CORP.,                                    )     State File No. 57231-2015
             Employer,                                  )
    And                                                 )
    NATIONAL INTERSTATE INS. CO.,                       )     Judge Amber E. Luttrell
             Insurance Carrier.                         )

                                    COMPENSATION ORDER


        The Court held a Compensation Hearing on Mr. McBride’s claim for injuries to his
shoulder, neck, and back. The issues are whether his injuries are compensable, and if so,
his entitlement to permanent partial disability benefits. For the reasons below, the Court
holds that only Mr. McBride’s neck injury is compensable, and he is entitled to permanent
partial disability benefits, including an increased award, totaling $33,218.72.

                                          History of Claim

       Mr. McBride was a truck driver for Peoplease. On July 23, 2015, he sustained a
motor vehicle accident and alleged injuries to his right shoulder, neck, and low back. Mr.
McBride testified he was traveling south when a north-bound 18-wheeler lost its rear trailer
tire, which hit his truck head-on. Mr. McBride stated the impact caught him off guard and
he had to “wrestle” the truck to regain control and maneuver it safely to the side of the
road.1

       Peoplease sent Mr. McBride to urgent care and then the emergency room for
treatment.


1
 Peoplease sought to cross-examine Mr. McBride using a police report from the officer at the scene. Mr.
McBride’s counsel objected on grounds that the report is inadmissible. The Court took the objection under
advisement. Upon consideration, the Court sustains the objection because the police report and its contents
are hearsay for which no exception applies under Tennessee Rule of Evidence 803.

                                                    1
        At the urgent care clinic, Mr. McBride completed an intake sheet explaining he was
“driving I-55 south when a north-bound truck lost its rim and tire that hit me.” Five days
later, Mr. McBride returned there and completed another intake sheet. He again reported
that “a semi-truck lost its tire on I-55 that hit me head-on.”

       Peoplease authorized treatment with Dr. Thomas Giel, an orthopedic specialist, for
Mr. McBride’s shoulder and Dr. Fereidoon Parsioon, a neurosurgeon, for his neck and
back, both of whom were panel-selected physicians.2 Mr. McBride later saw Dr. Samuel
Chung for an independent medical evaluation. The parties introduced the deposition
testimony of these physicians.3
                                       Dr. Giel

      Mr. McBride saw Dr. Giel for his upper extremity complaints over the course of
one and one-half years. Dr. Giel initially diagnosed rotator cuff syndrome and treated him
conservatively. He stated Mr. McBride’s symptoms were primarily related to his accident.

        Later, however, Dr. Giel ordered a shoulder MRI that showed degenerative changes,
biceps tendon inflammation and a partial thickness rotator cuff tear. He believed those
findings were not caused by Mr. McBride’s accident. He stated, “most of those are
probably related to his overall shoulder wear and tear. [Mr. McBride’s] got significant
arthritis.”

        Over time, Dr. Giel concluded that Mr. McBride’s upper extremity complaints were
coming from a “fairly significant neck injury” and not the shoulder. He reached that
conclusion because “on multiple times I would see him, . . .he’d have a normal or near
normal shoulder exam.” His neurologic exam in March 2016 showed pain and weakness
in his right hand and right triceps. Based on these findings, Dr. Giel referred Mr. McBride
to a spine specialist. He also deferred any causation opinion regarding Mr. McBride’s
cervical injury to the spine surgeon.

       On April 5, 2017, Dr. Giel concluded he had nothing further to offer from a shoulder
standpoint since Mr. McBride’s neck was the primary source of his symptoms. He placed
him at maximum medical improvement and assigned no permanent impairment.


2
  Mr. McBride first sought treatment with a neurologist for complaints of dizziness and headaches following
the accident.
3
  Dr. Giel is a board-certified orthopedic surgeon who specializes in sports medicine. Sixty-percent of his
practice consists of treating shoulder injuries. Dr. Parsioon is a general neurosurgeon who is not board-
certified. He passed his written board but not the oral boards. He is certified in independent medical
evaluations by the American Board of Independent Medical Evaluations. Dr. Chung is a board-certified
physical medicine rehabilitation specialist and is certified in performing independent medical evaluations.
Although their qualifications vary, these physicians are all fully competent to offer opinions on causation
and impairment.

                                                    2
        Dr. Giel reviewed Dr. Chung’s report and disagreed with his impairment opinion
for the shoulder based on motion loss. He disagreed because he did not believe Mr.
McBride’s symptoms were related to the shoulder. Dr. Giel further challenged Dr. Chung’s
method because Dr. Giel measured Mr. McBride’s range of motion at every visit and stated,
“all of my visits had much better range of motion” than Dr. Chung’s measurements on one
visit. He further commented that partial thickness rotator cuff tears “almost never cause
loss of motion.” He stated, “loss of motion would much more likely be related to arthritis.
However, I never documented any loss of motion.”

        Dr. Giel also testified regarding restrictions he assigned. On March 31, 2016, Dr.
Giel placed various work restrictions in March 2016, but he did not mention that Mr.
McBride could not drive a truck. Dr. Giel reviewed a letter Peoplease sent to Mr. McBride
with a light-duty assignment, and Dr. Giel agreed the job offered complied with the
restrictions. However, at Mr. McBride’s next visit with Dr. Giel on May 5, Dr. Giel
clarified that at the March visit he was also taking him “off DOT driving.” Dr. Giel testified
he was mistaken in the March work status note and intended to restrict Mr. McBride from
DOT driving because of his cervical problems. Dr. Giel concluded that, had his March 31
restrictions been correct, Mr. McBride would not have been able to perform the light-duty
job because it required driving.
                                         Dr. Parsioon

       Mr. McBride saw Dr. Parsioon for his neck and back. Dr. Parsioon testified he
understood from Mr. McBride’s history that his truck was hit head-on by another truck,
which was the foundation for his opinions. Mr. McBride reported to Dr. Parsioon constant
neck and back pain with tingling and sharp pain in both shoulders and his right wrist. Dr.
Parsioon testified he read Mr. McBride’s records from Baptist, the neurologist, the
emergency room, and the diagnostic studies, as well as Dr. Giel’s records. After reviewing
a cervical MRI and EMG study, Dr. Parsioon took x-rays and ordered a lumbar MRI.

        Regarding the neck, Dr. Parsioon explained the cervical MRI showed a large
ruptured disc at C5-6. He offered a cervical epidural block, but Mr. McBride declined. Dr.
Parsioon determined that all conservative treatment options had been exhausted and
recommended surgery. Mr. McBride was fearful to undergo the procedure and declined.
Dr. Parsioon then referred him to pain management, kept him off work until he could see
a pain management physician, and placed him at maximum medical improvement on
March 9, 2017. At that time, Dr. Parsioon believed that Mr. McBride’s work accident
caused the cervical disc herniation. Dr. Parsioon concluded that Mr. McBride has a
significant cervical disc injury and still requires surgery.

       As for his back, Dr. Parsioon testified the lumbar MRI showed a right-sided L5-S1
ruptured disc with foraminal stenosis, which he noted was on the opposite side of Mr.
McBride’s left lower-extremity complaints. He stated, “there is no reason that a right sided
ruptured disc in any part of the spine would cause pain in the opposite extremity.”

                                              3
Therefore, he concluded the right-sided disc was not the cause of Mr. McBride’s pain in
his left lower extremity. Because the MRI provided no explanation for his left lower-
extremity pain, Dr. Parsioon ordered an EMG, which was normal: the study revealed no
radiculopathy or neuropathy. He concluded that Mr. McBride did not require back surgery.

        Dr. Parsioon further testified regarding his impairment opinion. For the neck, he
assigned eleven percent to the body for the C5-6 ruptured disc based on Table 17-2, class
two of the 6th Edition of the AMA Guides. As for the back, Dr. Parsioon assigned no
impairment because he found the disc herniation was on the opposite side of his pain, so
the herniation found on the MRI was “basically asymptomatic.” He stated his complaints
were non-verifiable. Dr. Parsioon explained that studies of the general population show
that forty-percent of people have an asymptomatic ruptured disc in the spine. Dr. Parsioon
further testified that herniations can be caused by many reasons, such as “doing nothing,
waking up in the morning and having a ruptured disc,” sneezing, coughing, trauma, falls,
motor vehicle accidents and lifting injuries.

       Two years after Dr. Parsioon released Mr. McBride at maximum medical
improvement, Peoplease sent him back to Dr. Parsioon to review a functional capacity
evaluation and the records, and to “give [his] final opinion.” Dr. Parsioon testified he read
the histories of Mr. McBride’s accident in his records and an excerpt of Mr. McBride’s
deposition testimony regarding the mechanism of injury. Based on this information, Dr.
Parisoon changed his causation opinion and withdrew his eleven-percent rating for the
cervical injury. He said that Mr. McBride told him “that another truck hit him head on,”
which was inconsistent with the history Mr. McBride gave to the first provider he saw at
the urgent care clinic, and others, where he reported that the tire of another truck hit him.
Dr. Parsioon stated, “that’s not the type of injury that causes all of this significant ruptured
disc and problems.” Dr. Parsioon also pointed to the history from the emergency room,
which stated Mr. McBride “hit a trailer from another truck head on.”

       Next, Dr. Parsioon noted a record from Mr. McBride’s family physician from ten
days before the accident, which stated Mr. McBride was there for blood pressure, muscle
spasms in both arms, stiffness in his hands and to review his last labs. According to the
record, Mr. McBride’s musculoskeletal and cervical exams were normal. The physician
diagnosed hypertension and psoriasis and did not treat the muscle spasms or stiffness.
However, Dr. Parsioon testified the report of hand or arm spasms “would also go along
with having neck problems.” On cross-exam, Dr. Parsioon acknowledged that stiffness was
not associated with radiculopathy. Further, he was unaware that Mr. McBride successfully
passed two Department of Transportation physicals shortly before his injury.

                                          Dr. Chung

       Mr. McBride saw Dr. Chung once for an independent medical examination of his
right shoulder, neck, and back. Dr. Chung reviewed his treatment records and imaging

                                               4
studies. After a history and exam, he diagnosed Mr. McBride with residuals from a right-
shoulder injury and back injury with ongoing symptomatology and residuals from a
cervical injury with ongoing radiculopathy.

       Regarding causation, Dr. Chung testified within a reasonable degree of medical
certainty that Mr. McBride’s motor vehicle accident caused his injuries. He stated he
considered any other potential causes and concluded there were none based on Mr.
McBride’s history and records. Specifically, Dr. Chung stated that, from his records review
and assessment, he did not see any evidence of a preexisting injury or suggestion that Mr.
McBride was symptomatic in his shoulder, neck, or low back before the accident. Dr.
Chung assigned impairment ratings for each condition.

        For the shoulder, Dr. Chung assigned an eight-percent impairment based on range
of motion loss. He assigned a fifteen-percent impairment for the neck based on spinal
stenosis at multiple levels. For the low back, Dr. Chung assigned seven-percent
impairment, stating that Mr. McBride’s diagnosis was “most consistent with lumbar
stenosis at a single or multiple levels. However, Dr. Chung based his rating on a different
diagnosis section, a single-level disc herniation, on cross-examination. When questioned
about Dr. Parsioon’s zero-percent rating for the back, Dr. Chung agreed that Dr. Parsioon’s
impairment opinion was supported by the Guides based on Dr. Parsioon’s findings of a
herniation without clinically-correlating radicular symptoms. Finally, Dr. Chung testified
the total impairment for the three conditions is twenty-seven percent to the body.4

                                 Additional Hearing Testimony

       Mr. McBride testified he continues to have pain in his neck and back, tingling in his
hands and some headaches and dizziness. He stated he hurts constantly and takes
medication to “try and deal with it.” He had none of these problems before his work injury
and never sought treatment for his shoulder, neck or back before the injury. In fact, Mr.
McBride testified he passed a Department of Transportation physical a couple of days
before the injury.

       Mr. McBride acknowledged seeing his family doctor ten days before the injury but
did not recall reporting any complaints of spasms in his arms or stiffness in his hands. The
doctor did not treat him for spasms or stiffness; he merely refilled his blood pressure
medication.

       Tracy Smith, operations manager for the trucking company, testified that he knew
Mr. McBride, characterized him as a good worker, and he had no problem driving a truck
or passing DOT physicals in the three years before the work injury. He understood the

4
 Dr. Chung stated he miscalculated when using the combined values chart in his report when he gave a
total impairment of twenty-three percent.

                                                 5
injury happened due a tire coming off another 18-wheeler and hitting Mr. McBride’s truck.
Mr. Smith saw photos of the damaged truck, which he considered was “messed up pretty
good.”

        Mr. Smith and Mr. McBride testified regarding their phone conversations about Dr.
Giel’s light-duty restriction in March 2016. Mr. Smith called Mr. McBride to talk about
the restrictions and returning to work. Mr. McBride expressed concern about his ability to
safely perform his job duties and mentioned “maybe he should resign.” Based on that
conversation, Mr. Smith started the resignation process. Mr. McBride called back a few
minutes later and said he had made a mistake, did not want to resign, and wanted to see the
doctor again. Mr. Smith informed him that he had already accepted his resignation based
on his safety concerns.

       On cross-examination, Mr. Smith agreed that if Dr. Giel’s position were that Mr.
McBride could not drive a truck, then he could not have returned to work because he would
not have been able to do the job. He further agreed that if Mr. McBride had been unable to
maintain his CDL since his injury, he could not work as a truck driver.

                       Findings of Fact and Conclusions of Law

       At a Compensation Hearing, Mr. McBride must prove by a preponderance of the
evidence that he is entitled to the requested benefits. Willis v. All Staff, 2015 TN Wrk.
Comp. App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-
239(c)(6) (2020).
                             Compensability and Impairment

       To prove a compensable injury, Mr. McBride must show “to a reasonable degree of
medical certainty that [the injury] contributed more than fifty percent (50%) in causing the
death, disablement or need for medical treatment, considering all causes.” Tenn. Code Ann.
§ 50-6-102(14)(B). The term “reasonable degree of medical certainty” means that “in the
opinion of the physician, it is more likely than not considering all causes, as opposed to
speculation or possibility.” Tenn. Code Ann. § 50-6-102(14)(D). Thus, causation generally
must be shown by expert medical testimony. The Court considered the competing medical
opinions regarding each alleged injury.

       “When faced with conflicting medical testimony, the Court must use its discretion
in accepting one expert opinion over another and, in so doing, may consider which opinion
contains the more probable explanation.” Sanker v. Nacarato Trucks, Inc., 2016 TN Wrk.
Comp. App. Bd. LEXIS 27, at *12 (July 6, 2016).

                                      Right Shoulder

       Dr. Giel and Dr. Chung testified regarding Mr. McBride’s shoulder.

                                             6
       Dr. Giel treated Mr. McBride conservatively over approximately one and a half
years for his upper extremity complaints. He determined the shoulder MRI findings were
unrelated to Mr. McBride’s accident and were more consistent with a lifting injury or
overall shoulder wear and tear. He ultimately concluded that Mr. McBride’s complaints
were not coming from the shoulder but from a significant neck injury and he has no
impairment related to the shoulder. As the panel-selected physician, Dr. Giel’s causation
opinion is afforded a rebuttable presumption of correctness. See Tenn. Code Ann. § 50-6-
102(14)(E).

        Dr. Chung agreed that Mr. McBride had a severe preexisting degenerative condition
in his shoulder. He even admitted that if no accident had occurred and he saw the MRI, he
would have attributed the findings to a chronic degenerative condition. However, based on
Mr. McBride’s history of an accident and finding of a partial thickness tear on the MRI, he
believed the accident “more likely than not caused the problem.”

       In analyzing the conflicting opinions, the Court finds Dr. Giel’s testimony was more
convincing and offered the most probable explanation for Mr. McBride’s ongoing upper-
extremity symptoms ̶ that his symptoms stemmed from his cervical disc injury and not the
shoulder. Dr. Giel is a shoulder specialist who saw Mr. McBride over a year and found no
shoulder injury responsible for Mr. McBride’s complaints. Dr. Chung’s testimony
consisted of a mere difference of opinion and was thus insufficient to overcome the
presumption of correctness afforded Dr. Giel’s opinion. Accordingly, the Court holds Mr.
McBride did not sustain a compensable shoulder injury.

                                          Neck

       The Court next considers Mr. McBride’s testimony and the competing opinions of
Dr. Parsioon and Dr. Chung regarding the alleged neck injury. Peoplease relied on Dr.
Parsioon’s revised opinion that his cervical disc herniation was unrelated to the work
accident based on his clarified understanding of the accident. As the authorized treating
physician, Dr. Parsioon’s causation opinion is afforded a rebuttable presumption of
correctness. The issue is whether Mr. McBride successfully rebutted the presumption by a
preponderance of the evidence. The Court finds he did.

       Mr. McBride’s testimony and treatment records showed he consistently reported
neck pain and radicular symptoms to his providers, beginning immediately after his work
injury. He testified he had no prior neck injuries or treatment before this accident.
Peoplease argued, through Dr. Parsioon, that Mr. McBride’s family physician’s record
from ten days before the injury suggested a preexisting cervical problem. However, Mr.
McBride did not recall reporting spasms or stiffness and saw the doctor for high blood
pressure. Notably, the record showed his cervical exam was normal, and the doctor
diagnosed and treated high blood pressure and psoriasis. Mr. McBride further testified,
without contradiction, that he had just passed a DOT physical days before his injury. The

                                            7
Court credits Mr. McBride’s testimony and finds no persuasive proof of any preexisting
cervical injury.

      The Court finds Mr. McBride credible. His testimony was calm, self-assured,
confident, forthcoming, reasonable, and honest. See Kelly v. Kelly, 445 S.W.3d 685, 694-
695 (Tenn. 2014) (discussing indicia of witness credibility).

       In changing his causation opinion, Dr. Parsioon suggested Mr. McBride misled him
and others regarding the severity of the accident. Dr. Parsioon stated the injury was minor
and not the cause of his ruptured disc and problems.

        Considering the entirety of the records, the Court finds the histories of the accident
were largely consistent with some discrepancies and finds Mr. McBride did not
intentionally mislead Dr. Parsioon or any provider regarding the accident. His intake sheets
at the urgent care clinic on two separate days were consistent with his testimony of how
his injury occurred. In fact, the only providers whose histories were largely inaccurate were
the emergency room and Dr. Parsioon. These differences in their records are likely
attributable to mistake or misunderstanding.

        Mr. McBride argued, and the Court agrees, that Dr. Parsioon’s revised causation
opinion for the cervical injury is problematic for two reasons. First, Dr. Parsioon testified
he changed his opinion after reviewing records suggesting the accident was different than
reported to him. However, he reviewed the same records when he began treating Mr.
McBride for what he initially believed was work-related. Second, Dr. Parsioon decided Mr.
McBride’s account that an 18-wheeler tire hit him head-on, causing him to “wrestle” the
truck to keep from losing control, was not severe enough to cause the disc herniation. Yet,
he testified disc herniations can be caused by many non-traumatic events, including doing
nothing. Dr. Parsioon did not reconcile this inconsistency; therefore, the Court is not
persuaded by the basis for his revised opinion.

       Dr. Chung testified that Mr. McBride’s accident caused his cervical injury. He
considered other potential causes and concluded there were none, based on his evaluation.
Peoplease argued that Dr. Chung’s testimony did not satisfy the statutory causation
standard because he did not testify the cervical injury arose primarily out of the work injury.
The Court agrees that Dr. Chung did not use the statutory language. However, the Appeals
Board has stated,

       A physician does not have to couch his or her opinion in a rigid recitation of
       the statute, and that physicians need not use particular words or phrases
       included in the statute to establish the requisite medical proof to succeed at
       trial. What is necessary to succeed . . . is sufficient proof from which the trial
       court can conclude that the statutory requirements of an injury as defined in
       section 50-6-102(14) are satisfied.

                                               8
Panzarella v. Amazon.com, Inc., 2017 TN Wrk. Comp. App. Bd. LEXIS 30, at *14 (May
15, 2017).

       The Court finds Dr. Chung’s testimony was sufficient to prove he believed Mr.
McBride’s accident was more likely than not the cause of his cervical injury, considering
all causes. Based on his testimony, the medical proof, and Mr. McBride’s testimony, the
Court holds Mr. McBride overcame the presumption of correctness afforded Dr. Parsioon’s
causation opinion, and he sustained a compensable cervical injury at C5-6.

       As for impairment, Dr. Parsioon initially assigned an eleven-percent rating under
the AMA Guides for Mr. McBride’s one-level C5-6 ruptured disc with unresolved
radiculopathy. Dr. Chung assigned fifteen-percent impairment for spinal stenosis. Based
on the holding that Mr. McBride sustained a compensable disc herniation at C5-6, the Court
holds Mr. McBride did not overcome Dr. Parsioon’s presumption of correctness on the
rating issue. Thus, Mr. McBride retained an eleven-percent anatomic impairment for his
cervical disc injury.
                                          Back

       Turning to the back, the Court again considered the competing opinions of Drs.
Parsioon and Chung. The proof showed Mr. McBride reported left-sided back and leg pain;
however, his symptoms were inconsistent with his MRI findings of a right-sided disc
rupture. Dr. Parsioon said that a right-side ruptured disc would not cause pain in the
opposite extremity. In addition, Mr. McBride’s EMG of the left lower extremity was
normal. Dr. Parsioon concluded Mr. McBride’s left-sided complaints were non-verifiable,
and the disc found on MRI was “basically asymptomatic.” Accordingly, he assigned zero
impairment under the AMA Guides for imaging studies of a herniation without clinically
correlating radicular symptoms.

        The Court finds Dr. Chung gave inconsistent testimony regarding Mr. McBride’s
diagnosis for his back as detailed above. Considering the totality of the proof, the Court
credits Dr. Parsioon’s testimony regarding Mr. McBride’s back. Mr. McBride reported left-
sided back and leg symptoms; however, Dr. Parsioon concluded his complaints were
noncompatible with the diagnostic studies and non-verifiable, and he gave no diagnosis for
his complaints. Thus, the Court holds Mr. McBride did not overcome Dr. Parsioon’s
opinion. He did not prove a compensable back injury.

                              Permanent Partial Disability

       Because the Court holds Mr. McBride sustained a compensable neck injury, the
Court turns to his entitlement to permanent partial disability benefits. The assessment of
these benefits occurs at two different times.



                                            9
       The first assessment takes place once the treating physician places the injured
employee at maximum medical improvement and assigns an impairment rating. Based on
the above findings regarding Mr. McBride’s permanent impairment for his neck, the Court
finds he has an anatomic rating of eleven percent to the body, which entitles him to 49.5
weeks of benefits. At his stipulated compensation rate of $414.25, Mr. McBride’s original
award is $20,505.38. See Tenn. Code Ann. § 50-6-207(3)(A).

       The second assessment occurs at the expiration of the initial compensation period.
Based on the eleven-percent impairment and Mr. McBride’s maximum medical
improvement date for the neck injury of March 9, 2017, Mr. McBride’s initial
compensation period expired on February 18, 2018. At that time, Mr. McBride had not
returned to work with any employer. He contended he qualifies for a resulting award and
increased benefits. See Tenn. Code Ann. § 50-6-207(3)(B).

       Peoplease countered that Mr. McBride is not eligible for increased benefits because
he resigned. The Court disagrees.

       Mr. McBride declined Peoplease’s light-duty offer and resigned based on Dr. Giel’s
erroneous March 2016 restrictions and because he believed he could not safely drive. Dr.
Giel clarified at Mr. McBride’s next visit in May 2016 and in his deposition that Mr.
McBride could not “DOT drive” dating back to March. Dr. Giel never removed his “no
DOT driving” restriction, and Dr. Parsioon kept Mr. McBride off work. Mr. Smith testified
Mr. McBride could not have worked for the trucking company if he were restricted from
driving. Thus, the Court finds Mr. McBride resigned for reasons related to the work injury,
and the only medical proof available suggests he was still unable to DOT drive at the
expiration of his initial benefit period. Accordingly, he is entitled to increased benefits.

       The parties agreed that the multipliers of 1.35 and 1.2 apply if the Court awarded
increased benefits. Applying those multipliers, Mr. McBride’s total permanent partial
disability award is $33,218.72.

IT IS THEREFORE, ORDERED as follows:

   1. Peoplease or its carrier shall pay permanent partial disability benefits to Mr.
      McBride in the amount of $33,218.72.

   2. Mr. McBride shall receive future medical benefits under the statute for his cervical
      disc injury. Because Mr. McBride now resides in Murfreesboro, Illinois, Peoplease
      shall provide a new panel of neurosurgeons for Mr. McBride to select a new treating
      physician under 50-6-204(a)(3)(F).

   3. Mr. McBride’s counsel is entitled to a twenty-percent attorney’s fee to be paid from
      his award. See Tenn. Code Ann. § 50-6-226(a)(1).
                                            10
    4. Costs of $150.00 are assessed against Peoplease under Tennessee Compilation Rules
       and Regulations 0800-02-21-.07 (August, 2019), to be paid within five days of this
       order becoming final. Peoplease shall file a statistical data form (SD2) within ten
       business days of the date of this order under Tennessee Code Annotated § 50-6-244.

    5. Unless appealed, this order shall become final thirty-days after issuance.

ENTERED March 8, 2021.



                                                       ______________________________
                                                       JUDGE AMBER E. LUTTRELL
                                                       Court of Workers’ Compensation Claims

                                              Appendix

Exhibits

    1.   Stipulations of the Parties
    2.   Dr. Giel’s Deposition
    3.   Dr. Parsioon’s Deposition
    4.   Dr. Chung’s Deposition5
    5.   Medical Records Table of Contents (collective exhibit)
    6.   Excerpts of Mr. McBride’s deposition and discovery responses
    7.   Employer’s letter to Mr. McBride

Technical Record

    1. Petition for Benefit Determination
    2. Dispute Certification Notice
    3. Scheduling Order
    4. Order Granting Continuance
    5. Order Resetting Case for Hearing to Amend Scheduling Order
    6. Amended Scheduling Order
    7. Second Order Granting Continuance
    8. Second Amended Scheduling Order
    9. Order Granting Third Continuance and Amended Scheduling Order
    10. Fourth Order Granting Continuance

5
 The Court advised Mr. McBride’s counsel that it would not accept duplicate medical records contained in
exhibit 2 to Dr. Chung’s deposition and instructed counsel to remove any duplicates and resubmit exhibit
2 by the next day. Mr. McBride’s counsel did not resubmit the records. Thus, the Court excluded the
duplicate records of the treating physicians.

                                                  11
 11. Order Resetting Scheduling Hearing
 12. Motion to Withdraw as Employee’s Counsel
 13. Status Order and Order Setting Hearing on Motion to Withdraw
 14. Order Granting Motion to Withdraw
 15. Status Hearing Order
 16. Amended Scheduling Order
 17. Employer’s Pre-Hearing Brief
 18. Employer’s Witness and Exhibit List
 19. Employee’s Witness and Exhibit List
 20. Pre-Compensation Hearing Statement
 21. Dispute Certification Notice (post-discovery)

                         CERTIFICATE OF SERVICE

    I certify that a copy of this Order was sent as indicated on March 8, 2021.

Name                                       Via Service sent to:
                                          Email
Christopher Taylor,                        X    ctaylor@taylortoon.com
Employee’s Attorney                             sreynolds@taylortoon.com
Allen Grant,                               X    agrant@eraclides.com
Employer’s Attorney



                                       ______________________________________
                                       Penny Shrum, Court Clerk
                                       Court of Workers’ Compensation Claims




                                         12